EXHIBIT 10.8

 

CONFIRMATION FOR SWAP TRANSACTION

UNDER EXISTING 1992 MASTER AGREEMENT

 

TO: NC Capital Corporation (“Party B”)

     18400 Von Karman, Suite 1000

     Irvine, CA 92616

 

ATTN: Kevin Cloyd

TEL: 949-440-7030

FAX: 949-440-7033

 

FROM: Citibank, N.A. (“Party A”)

     333 W. 34th Street, 2nd Floor

 

New York, New York 10002

 

ATTN: Confirmations Unit

TEL: 212-615-8981

FAX 212-615-8985

 

Date: September 5, 2003

 

Our Reference No. 50034057

 

The purpose of this confirmation is to confirm the terms and conditions of the
Swap Transaction entered into between us on the Trade Date specified below (the
“Swap Transaction”). This letter constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”) and the defined terms set forth in the Reference Transaction (as
defined below), to the extent used but not defined herein, are incorporated into
this Confirmation. In the event of any inconsistency between the Definitions and
this Confirmation this Confirmation will govern. Each party represents and
warrants to the other that (i) it is duly authorized to enter into this
Transaction and to perform its obligations hereunder and (ii) the person
executing this Confirmation is duly authorized to execute and deliver it.

 

1. This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement dated as of September 5, 2003, as amended and supplemented from
time to time (the “Agreement”), between you and us. All provisions contained in
the Agreement shall govern this Confirmation except as expressly modified below.

 

2. The terms of the Swap Transaction to which this Confirmation relates are as
follows:



--------------------------------------------------------------------------------

Notional Amount:

   The Notional Amount as set forth in the Reference Transaction.       

Trade Date:

   September 5, 2003       

Effective Date:

   September 17, 2003       

Termination Date:

   The Termination Date of the Reference Transaction. For the avoidance of
doubt, neither party may designate an Early Termination Date under this
Transaction.       

Business Day:

   As specified in the Reference Transaction       

Business Day Convention:

   Following       

3.    Floating Amounts:

           

A.    Party A Floating Amounts

           

Party A First Floating Rate Amounts:

   Any and all amounts actually received by Party A from its Counterparty under
and pursuant to the Reference Transaction.       

Party A First Floating Rate

Payer Amount Payment Dates:

   Each day on which Party A receives such payment under the Reference
Transaction; provided however, that if such payment is received after 3:00 p.m.
New York City time such Party A First Floating Rate Payer Amount Payment Date
shall be the next following Business Day.       

B.    Party B Floating Amounts

           

Party B First Floating

Rate Amounts:

   Any and all amounts due from Party A under and pursuant to the Reference
Transaction (excluding costs or fees relating to a Swap Counterparty Default);
provided, however, that if a Swap Counterparty Default (as defined below) has
occurred, it shall be a condition precedent to the payment of any such Party B
First Floating Rate Amount that Party A shall actually have paid such amount
under the Reference Transaction.



--------------------------------------------------------------------------------

Increase in Party B First Floating Rate

Amounts Receivable:

  

In the event that the amount payable by Party A under the Reference Transaction
with respect to any Payment Date, Interim Payment Date or Termination Date, as
applicable, referred to in the Reference Transaction must be increased by (i)
any withholding taxes or (ii) the Party B Additional Payment (defined below), if
any, the amount payable by Party B to Party A pursuant to this Transaction on
the related Party B First Floating Rate Payer Amount Payment Date shall be
increased accordingly.

“Party B Additional Payment” shall mean, any amounts that would have been owed
to Party A pursuant to Section 2(e) or 11 of the ISDA Master Agreement relating
to the Reference Transaction but for Part 5(h) or (j), as the case may be, of
the Schedule to such ISDA Master Agreement shall be paid by Party B to Party A
upon demand by Party A but only to the extent that Party A is neither the
Defaulting Party with respect to an Event of Default nor sole Affected Party
with respect to a Termination Event under the Reference Transaction.

      

Party B First Floating Rate

Payer Amount Payment Dates:

   Each Payment Date, Interim Payment Date and Termination Date referred to in
the Reference Transaction, and any Business Day on which Party A owes any Party
A Accrued Interest Payment (as defined in the Reference Transaction).       

 

Party B Second Floating

Rate Amounts:

   The product of (a) the “Party B Rate” (as such term is defined in the Side
Letter), (b) the average of the aggregate outstanding face amount of the Secured
Liquidity Notes and Extended Notes, if any, each day from and including the
preceding Party B Second Floating Rate Payer Amount Payment Date (or, if none,
the Effective Date) to, but excluding, such Party B Second Floating Rate Payer
Amount Payment Date, and (c) the actual number of days from and including the
preceding Party B Second Floating Rate Payer Amount Payment Date to, but
excluding, such Party B Second Floating Rate Payer Amount Payment Date divided
by 360.



--------------------------------------------------------------------------------

Party B Second Floating Rate

Payer Amount Payment Dates:

   Each Party B First Floating Rate Payer Amount Payment Date.       

C. Payment by Party A and Party B following

a Distressed Termination Event:

  

Upon the occurrence and continuation of a Distressed Termination Event (as
defined in the Mortgage Loan Purchase and Servicing Agreement), all payments by
Party A and Party B under this Confirmation shall cease and be replaced by the
following payment provision:

 

On the Program Termination Date, Party A shall pay to Party B an amount equal to
the excess, if any, of (A) the aggregate amounts paid by Van Karman Funding LLC
to Party A pursuant to the Reference Transaction from and including the date on
which the Distressed Termination Event occurred to and including the Program
Termination Date (the “Wind-down Period”) over (B) the sum of (a) the aggregate
amount paid by Party A to Van Karman Funding LLC pursuant the Reference
Transaction during the Wind-down Period, (b) the Party B Second Floating Rate
Amount that accrued during the Wind-down Period and (c) the amount, if any,
payable pursuant to “Increase in Party B First Floating Rate Amount Receivable”
above during the Wind-down Period. If the amount equal to the sum of (A) minus
(B) above is a negative number, Party B shall pay an amount equal to the
absolute value of such amount to Party A on the Program Termination Date.

      

4. Other Provisions

           

Calculation Agent:

   Party B



--------------------------------------------------------------------------------

Assignment:

   This Swap Transaction shall be assigned concurrently with any assignment or
transfer of the Reference Transaction pursuant to the terms thereof. The parties
acknowledge that any out-of-pocket costs reasonably incurred by Party B
associated with the assignment of this Transaction concurrently with the
Reference Transaction shall be included in the fees paid by Party A to transfer
its obligations to a Successor Counterparty pursuant to the Reference
Transaction. Party A shall bear its own cost associated with the assignment of
this Transaction.       

Reference Transaction:

   The Swap Transaction between Party A and Von Karman Funding LLC dated as of
the date hereof as amended from time to time.       

Swap Counterparty Default:

   The occurrence of an Event of Default or Termination Event under Section
5(b)(v) of the Reference Transaction, as to which Party A is the Defaulting
Party or Affected Party.       

Payment Instructions:

           

Payment to Citibank N.A.:

   Payment to NC Capital Corporation:       

To be provided in written instructions.

   To be provided in written instructions



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement.

 

Yours Sincerely,

 

CITIBANK N.A.

 

By:     /s/    STEVE INCONTRO                             

Name:  Steve Incontro

Title:    Director

 

Confirmed and agreed as of the date first written above:

 

NC CAPITAL CORPORATION

 

By:     /s/    KEVIN CLOYD                                     

Name:  Kevin Cloyd

Title:    President

 